Case 8:18-cv-00236-AG-JCG Document 32 Filed 01/07/19 Page 1 of 8 Page ID #:751




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                         January 7, 2019
 Title       ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
             ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
             AUERBACH ET AL.




 Present: The Honorable       ANDREW J. GUILFORD
           Lisa Bredahl                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:          [IN CHAMBERS] ORDER GRANTING MOTION FOR
                       FINAL APPROVAL OF CLASS ACTION SETTLEMENT
                       (DKT. 26)

The proposed settlement in this matter resolves the claims pending in four related stockholder
derivative actions brought on behalf of Puma Biotechnology. The Court GRANTS Plaintiff’s
unopposed motion for final approval of this derivative settlement. (Dkt. 26.)

1. BACKGROUND

Puma is a biopharmaceutical company that developed and marketed a breast cancer treatment
drug called NERLYNX (“neratinib”). Plaintiffs’ derivative claims are based on Puma’s
allegedly false and misleading statements about neratinib’s safety and efficacy. Plaintiff
Rommerswael, a Puma stockholder, alleges that in July 2014 Puma executives became aware
of poor results from the ExteNET clinical trial. (Compl. Dkt. 1 at ¶ 5.) Among other things,
nearly 40% of trial participants experienced grade 3 or 4 diarrhea, and the disease-free survival
(DFS) rate was only 2.3% higher for the neratinib group than for the placebo group. (Id.) But
in a press release after the trial results, Puma CEO Alan Auerbach reported a 33%
improvement in the DFS rate and low patient drop-out rates. (Id. at ¶¶ 6-7.) Plaintiff alleges
these statements were contrary to the facts on hand.

After investigating the alleged wrongdoing and sending a litigation demand letter to the Puma
Board, which the Board rejected, Plaintiff filed this lawsuit in February 2018. He alleges that

                                     CIVIL MINUTES – GENERAL
                                             Page 1 of 8
Case 8:18-cv-00236-AG-JCG Document 32 Filed 01/07/19 Page 2 of 8 Page ID #:752




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                        January 7, 2019
 Title        ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
              ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
              AUERBACH ET AL.


Puma’s Board of Directors issued misleading Proxy Statements and thus incurred major
financial and legal risks for Puma. He brought stockholder derivative claims against Puma’s
CEO, Senior VP, and five other directors for violation of the Securities Exchange Act (15
U.S.C. § 78 et seq.), breach of fiduciary duty, and waste of corporate assets. Three other
stockholders filed similar derivative actions in state and federal court. The proposed
settlement resolves all of these actions. Another related case was filed in this Court by Puma
investors and is set for trial on January 15, 2019. See Hsu v. Puma Biotechnology, Inc., No.
8:15cv00865-AG-SHK.

The parties have reached a global settlement on the four derivative lawsuits. This Court
granted Plaintiff’s unopposed motion for preliminary approval of the settlement on
November 5, 2018. (Dkt. 23.) Plaintiff has now filed a motion for final settlement approval
(Dkt. 27), and Defendants have filed a statement of non-opposition (Dkt. 29.) As of the date
of Plaintiff’s filing, no objections had been received. (Rifkin Decl. ¶ 18.)

2. PROPOSED SETTLEMENT

         2.1 Negotiations
Considering recent, positive developments and momentum at Puma, plaintiffs Arnaud van der
Gracht de Rommerswael, Paul Duran, Xing Xie, and Kevin McKenney (from four different
cases) believe an early resolution of the derivative claims to be in Puma’s best interests. See
Stipulation (Dkt. 17-1, “Stip.”) at 5. Plaintiffs issued settlement demands in February and
April this year and negotiated with Defendants for several months to accomplish a global
settlement. (Motion for Final Settlement Approval (Dkt. 26, “Mot.”) at 10.) With the aid of a
private mediator, Gregory P. Lindstrom, the parties reached a settlement (“Settlement”) to
resolve the four related derivative actions. (Mot. at 11.)

After agreeing on the substantive elements, the parties separately negotiated and came to
agreement on Plaintiffs’ counsel’s fees and expenses. (Stip. § I.D.) They then prepared a joint
stipulation setting forth the terms of settlement. Puma, acting through its independent, non-


                                     CIVIL MINUTES – GENERAL
                                             Page 2 of 8
Case 8:18-cv-00236-AG-JCG Document 32 Filed 01/07/19 Page 3 of 8 Page ID #:753




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                        January 7, 2019
 Title        ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
              ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
              AUERBACH ET AL.


defendant directors, reviewed the allegations and settlement terms and concluded the
Settlement was in the company’s best interests. (Id. ¶ 2.1.)

         2.2 Terms
The Settlement requires the following corporate governance reforms, among others:

   • Appointment of one new Independent Director to the Board;
   • Stockholder input for the new Independent Director and future director nominees;
   • Requirement that two-thirds of the directors must satisfy heightened independence
     standards;
   • Creation of Board-level Research and Development Committee to oversee product
     pipeline efforts and R&D efforts (including those regarding clinical trials) and to
     review and pre-approve material public disclosures;
   • Formal continuing education programs for directors;
   • Director stock ownership requirements;
   • Annual assessments of Puma’s financial reporting and disclosures by management and
     the Audit Committee;
   • Requirement that the Audit Committee annually review disclosures and inform the
     Board of any material suspected errors in the books and report to the Board if Puma
     appears to have insufficient liquidity. (Stip., Ex. A.)

         2.3 Releases
All four related stockholder derivative actions are to be dismissed with prejudice. (Id. at 9.)
The Plaintiffs (individually and on Puma’s behalf), Plaintiffs’ counsel, and Puma release all
derivative claims connected to the defense, settlement, or resolution of the federal and state
actions against the Defendants, Puma, and certain Related Persons. (Id. at 17, 18.) The
stipulation purports to release claims by “Applicable Puma Shareholders,” meaning any
persons who owned Puma common stock on the date of the stipulation and continue to hold
it at the settlement hearing, with some exclusions. (Id. at 9.)

                                    CIVIL MINUTES – GENERAL
                                            Page 3 of 8
Case 8:18-cv-00236-AG-JCG Document 32 Filed 01/07/19 Page 4 of 8 Page ID #:754




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                          January 7, 2019
 Title        ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
              ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
              AUERBACH ET AL.


         2.4 Attorney’s Fees and Service Awards
The Settlement provides that the Individual Defendants must cause their insurers to pay
Plaintiffs’ counsel $1,175,000 for attorney’s fees and expenses within 10 days of entry of
judgment. (Stip. § 4.1.) Plaintiffs explain that this amount was negotiated after the material
terms of the Settlement were agreed upon and with the mediator’s assistance. (Mot., 8.)
Plaintiffs also request that the Court approve $1,500 service awards for each named plaintiff,
to be paid only upon Court approval. (Stip. § 4.2.) These awards are to be deducted from the
attorney’s fees amount. (Mot. 30.)

3. LEGAL STANDARD

Courts may only approve a settlement agreement that is “fair, reasonable, and adequate.” Fed.
R. Civ. P. 23(e)(2). Review of a proposed settlement generally involves two separate hearings.
Federal Judicial Center, Manual for Complex Litigation, § 21.632 (4th ed. 2004). First the
court makes a preliminary fairness evaluation. Id. It then holds a final approval hearing,
where it “takes a closer look at the proposed settlement, taking into consideration objections
and any other further developments in order to make a final fairness determination.” True v.
Am. Honda Motor Co., 749 F. Supp. 2d 1052, 1062 (C.D. Cal. 2010).

To determine whether a settlement agreement is fair, reasonable, and adequate, courts must
consider various factors, including (1) the strength of plaintiffs’ case; (2) the risk, expense,
complexity, and likely duration of further litigation; (3) the risk of maintaining class action
status throughout the trial; (4) the amount offered in settlement; (5) the extent of discovery
completed, and the stage of the proceedings; (6) the experience and views of counsel; (7) the
presence of a governmental participant; and (8) the reaction of the class members to the
proposed settlement. Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003) (citation omitted).
“This is by no means an exhaustive list of relevant considerations.” Officers for Justice v. Civil
Serv. Comm’n of City & Cty. of San Francisco, 688 F.2d 615, 625 (9th Cir. 1982). “The relative
degree of importance to be attached to any particular factor will depend upon and be dictated
by the nature of the claim(s) advanced, the type(s) of relief sought, and the unique facts and
circumstances presented by each individual case.” Id. “It is the settlement taken as a whole,
                                      CIVIL MINUTES – GENERAL
                                              Page 4 of 8
Case 8:18-cv-00236-AG-JCG Document 32 Filed 01/07/19 Page 5 of 8 Page ID #:755




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                          January 7, 2019
 Title       ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
             ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
             AUERBACH ET AL.


rather than the individual component parts, that must be examined for overall fairness, and
the settlement must stand or fall in its entirety.” Staton, 327 F.3d at 960 (quoting Hanlon v.
Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998)).

“[T]he decision to approve or reject a settlement is committed to the sound discretion of the
trial judge.” Hanlon, 150 F.3d at 1026. And “[s]trong judicial policy favors
settlements.” Churchill Vill., LLC. v. Gen. Elec., 361 F.3d 566, 576 (9th Cir. 2004) (omission
and quotation marks omitted) (quoting Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th
Cir. 1992).

4. ANALYSIS
Considering the benefit to Puma stockholders, arms-length negotiations before a qualified
mediator, cost and risk of continued litigation in four separate derivative actions, and other
factors from Staton, the Court grants final approval of the proposed Settlement.

         4.1 Benefits to Puma
The Settlement requires the Board of Directors to undertake reforms that confer significant
benefits on Puma stockholders, though not pecuniary in nature. See above, Section 2. Courts
recognize that “a corporation may receive a ‘substantial benefit’ from a derivative suit . . .
regardless of whether the benefit is pecuniary in nature.” Mills v. Elec. Auto-Lite Co., 396 U.S.
375, 395 (1970). See also Lewis v. Anderson, 692 F.2d 1267, 1271 (9th Cir. 1982) (“While less
tangible than recovery of money damages,” corporate governance reforms that remedy alleged
wrongdoing are “sufficiently beneficial to a corporation” to warrant settlement approval and
fee award.”)

Here, the reforms provide for more oversight over the Company’s public disclosures, which
are the key issue in these related lawsuits, and they provide for a more independent Board and
tighter internal controls. For example, the appointment of a new Independent Director will
help diffuse control of the Board by insiders with separate interests from those of Puma
stockholders. (Mot., 14-15) Also, the new requirement that Puma nonemployee directors own
at least 10,000 shares of common stock will better align the directors’ and stockholders’
                                      CIVIL MINUTES – GENERAL
                                              Page 5 of 8
Case 8:18-cv-00236-AG-JCG Document 32 Filed 01/07/19 Page 6 of 8 Page ID #:756




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                            January 7, 2019
 Title       ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
             ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
             AUERBACH ET AL.


interests. (Id., 15) And the creation of an R & D Committee will ensure oversight of Puma’s
clinical trials and development risks and is designed to avoid exactly the sort of problems that
led to the current litigation. (Id., 16.) The mediator who guided the parties through settlement
negotiations submitted a declaration affirming the fairness of the final agreement, stating that
it represents “an excellent result for Puma and its shareholders . . . [that is] carefully tailored to
address the alleged wrongdoing . . . .” (Lindstrom Decl. ¶ 9.)

         4.2 Informed, Arms-Length Negotiations
The Settlement was the product of arms-length negotiations between experienced and well-
informed counsel. A “strong presumption of fairness” thus attaches to the Settlement. See In re
American Apparel, Inc. Shareholder Litig., No. CV 10-06352 MMM (JCGx) 2014 WL 10212865, at
*8 (C.D. Cal. Jul. 28, 2014). Plaintiffs did extensive document review, exchanged initial
settlement demands with Defendants, and participated in months of telephonic and written
negotiations and mediation. (Rifkin Decl. ¶ 45.) Plaintiffs thus had enough information to
properly evaluate the claims and defenses and pursue settlement. (Id. ¶ 43.) The independent,
non-defendant directors of Puma also reviewed the Settlement and found it to be in the
company’s best interests. All of this weighs in favor of approval.

         4.3 Fee Award
Regarding Plaintiffs’ counsels’ fee award of $1,175,000, Plaintiffs explain that filing these
lawsuits required extensive investigation, research, and review, including: reviewing Puma’s
press releases, public statements, SEC filings, and securities analysts’ reports; researching
applicable law regarding claims and defenses; reviewing Puma’s documents produced in a
related action; preparing and responding to correspondence and settlement demands; and
drafting comprehensive corporate governance reforms. (Rifkin Decl. at ¶¶ 54, 58, 60.) And
they point to other cases where counsel received a similar award for achieving corporate
governance reform. See Mot., 25-26. See also In re Google Inc. S’holder Derivative Litig., No. CV-11-
0448-PJH, 2015 WL 2877899, at *5 (awarding $9.2 million fee based on benefit of corporate
governance reforms).


                                       CIVIL MINUTES – GENERAL
                                               Page 6 of 8
Case 8:18-cv-00236-AG-JCG Document 32 Filed 01/07/19 Page 7 of 8 Page ID #:757




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                          January 7, 2019
 Title        ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
              ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
              AUERBACH ET AL.


A lodestar cross-check also supports the fairness of the fee and expense amount. See, e.g.,
Vizcaino v. Microsoft Corp., 290 F.3d 1043, (9th Cir. 2002). Plaintiffs’ counsel spent over 1,260
hours on these four actions and provided a lodestar amount of $666,357.25. (Rifkin Decl. ¶
54.) After adding unreimbursed litigation costs, they calculate the lodestar multiplier to be
1.76. (Id. ¶ 56.) Given the contingent nature of the representation and substantial benefits
conferred on Puma, this multiplier is within the reasonable range. See, e.g., In Re Hewlett Packard
Co. Securities Litig., No. CV-11-01494-AG, Reporter’s Transcript of Motion Hearing (C.D. Cal.
Dec. 10, 2014). Finally, after extensive questioning and discussion at the fairness hearing,
Plaintiffs’ counsel provided strong support for their fee calculation. Plaintiffs’ counsel backed
up their request with reference to case law, the particular difficulties of this case, and a
description of the unique benefits achieved on Puma’s behalf, among other things.

         4.4 Risk and Cost of Litigation
Courts agree that derivative actions are particularly complex and “rarely successful.” In re Pac.
Enters. Sec. Litig., 47 F.3d 373, 378 (9th Cir. 1995). Derivative action plaintiffs must satisfy
strict pleading requirements to show that a presuit demand was wrongfully refused by the
board, or that making such a demand would have been futile. (Rifkin Decl. ¶ 35.) Derivative
actions also entail extensive discovery and costly expert reports. (Id. ¶ 36.) So the risk and cost
to Plaintiffs of continuing to litigate on multiple fronts is substantial. Early settlement is thus
the best way to achieve the corporate reforms sought without incurring inordinate fees and
making bilateral agreement increasingly unlikely.

         4.5 Notice and Objections

The Court approved the content of class notice and dissemination methods at the preliminary
approval stage. Counsel have since complied with the Court’s directions regarding notice. See
Declaration of Ryan E. Blair Re: Filing and Publishing Notice (Dkt. 25). As of the date of
Plaintiffs’ motion for final approval, no objections had been received. (Rifkin Decl. ¶ 18.)




                                      CIVIL MINUTES – GENERAL
                                              Page 7 of 8
Case 8:18-cv-00236-AG-JCG Document 32 Filed 01/07/19 Page 8 of 8 Page ID #:758




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                            January 7, 2019
 Title       ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
             ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
             AUERBACH ET AL.


5. DISPOSITION

The Court finds the Settlement to be fair, reasonable, and adequate to those whom it is
intended to benefit. See Officers for Justice, 688 F.2d at 625. The Court GRANTS Plaintiff’s
unopposed motion for final approval of the derivative settlement. (Dkt. 26.) The Court
APPROVES the $1,175,000 attorney’s fees and expenses amount and the $1,500 service
awards for each named plaintiff (to be deducted from the fee award).

                                                                                           :   0
                                                      Initials of Preparer       lmb




                                     CIVIL MINUTES – GENERAL
                                             Page 8 of 8
